Title: To Thomas Jefferson from Hugh Chisholm, 22 July 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Poplar forrest July 22th 1808
                  
                  it is my wish to inform you, how we are coming on with our work at this place we have burnt the bricks, and a fi[reier] kiln I never burnt in my Life, it contains seventy five Thousand we made the bricks for the Basis of the colloms and casts as I thought it would make a better Job than to Have them of wood we are at this time runing the staways, as for the Diging what I showed you at Monticello was a fact I brought my Boys from—albemarle, and made Labours of them, and I set fill to diging, and I mean to keep him at its as Long as I am hear, for I think it as necessary Job as can be Done to the Bilding. I hope you will approve of it when The Starways are done. I meen to run the colloms next Mr Perrey has Laid the flore in west rooms and is now studing the alcove, as soon as he is done that. I shall Bricking and plaister it for your recepttion with a respet to Lasths I can get good price for ash and it will be a very grand exchang for that Perpose and the price is very convenint, if you approve of this Exchange you will please to Let now I hope to see you at Poplar forrust as soon as you make it convenint I am yours with respect
                  
                     Hugh Chisholm 
                     
                  
                  
                     Pleas to fetch me twenty Dollars
                  
               